UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1665


BEATTIE B. ASHMORE, in his Capacity          as   Court   Appointed
Receiver for The Three Hebrew Boys,

                 Plaintiff - Appellee,

          v.

FELEICIA COOK,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:13-cv-01449-MBS)


Submitted:   November 14, 2014             Decided:   November 18, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Feleicia Cook, Appellant Pro Se.     Lauren Price, Lewis Walter
Tollison, III, TOLLISON LAW FIRM, Greenville, South Carolina;
Thomas Edward Vanderbloemen, GALLIVAN, WHITE & BOYD, PA,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Feleicia   Cook    appeals       the   district      court’s      order

denying her Fed. R. Civ. P. 59(e) motion for reconsideration of

the court’s order granting summary judgment to the Plaintiff.

We   have    reviewed   the    record   and    find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Ashmore v. Cook, No. 3:13-cv-01449-MBS (D.S.C. June

24, 2014).      We grant Cook leave to proceed in forma pauperis.

We   dispense   with    oral   argument     because      the    facts   and   legal

contentions     are   adequately   presented        in   the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2